One "who has granted an easement upon his own land is not bound to do more than to abstain from acts inconsistent with its proper enjoyment, unless there is a covenant, either by express terms, or by implication from the language of the grant."  Bartlett v. Peaslee, 20 N.H. 547, 549; Cole v. Company, 79 N.H. 187, 188. The plaintiff concedes the correctness of the foregoing principle when applied to the construction of the deed standing alone, but contends that it can be found from the evidence that prior to the wrong complained of, (1) the defendant had by practical construction of the plaintiff's deed defined and fixed its obligation thereunder to include the thawing out of the pipes upon reasonable notice from the plaintiff, or (2) had by its conduct independent of *Page 81 
the deed assumed the performance of such duty. The evidence upon which the plaintiff relies for proof of such practical construction or assumption of duty was his testimony that in about 1915, the defendant was "maintaining" the spring and that upon notice from him "they come right up and thawed it out, . . . just hitched on the electric torch and thawed it right out." The evidence has no probative value to establish such a practical construction or assumption of duty. Defendant's conduct disclosed no purpose imputable to it except to perform its duties to its patrons. It owed a duty at all times to the takers on the system, to whom it was under contract to supply water, to maintain the system in operation. It owed no such duty to the plaintiff. The fact that it thawed out the frozen pipes in 1915, without which its customers could not have received water, had no tendency to show that such act was an acknowledgment of a duty owed or assumed in behalf of anyone else. The facts that information of the frozen condition of the spring was received from the plaintiff and that incidentally he was benefited by the remedy applied add nothing to the probative value of the evidence. The most that could be said is that the defendant's act was consistent with an obligation to the plaintiff.
The plaintiff further contends that defendant's duty to thaw out the pipes could be found from the statements of defendant's manager upon notice of the freeze-up of 1920 that "he didn't know whether he could do anything about it" and the later statement that the plaintiff would have to wait his turn. It is argued that these statements in the absence of an express refusal to act had a tendency to mislead the plaintiff into reliance upon action by the defendant, and therefore amounted to a direct assumption of duty on its part, in the performance of which it should have used due care. The negative statement by defendant's manager that "he didn't know whether he could do anything about it" would not support a finding that the defendant assumed any duty. The further statement that the plaintiff would have to wait his turn was made eight days later, after the defendant's representative had tried to thaw out the pipes for the plaintiff and had failed to get a connection through because the pipes were frozen up and burst. There is no evidence that the defendant was negligent in the performance of this task. When the pipes thawed out the following spring, no water ran to the plaintiff's house. It is apparent that at the time the statement relied upon was made, nothing further could have been done by the defendant to remedy the condition *Page 82 
except to reconnect the plaintiff's house with the spring by laying new pipes. Assumption of the duty to do this could not be inferred from the statement of defendant's representative, called to thaw out the pipes, that the plaintiff would "have to wait my [his] turn." It follows from the foregoing that it cannot be found that the defendant owed the plaintiff any duty upon which the alleged negligence of the defendant could be predicated.
It is equally clear that there was no evidence from which it could be found that there was actionable interference with the plaintiff's right, even if the plaintiff's declaration were broad enough to include recovery for such a wrong. Assuming that the plaintiff in 1920 had the right to dig up and to restore the pipes from the spring to his house, his testimony of his understanding that he had no such rights based upon the failure of the defendant's manager to advise him in regard thereto is not evidence from which it could be found that the defendant refused him the right. The defendant's subsequent refusal to remedy the condition was not a denial of plaintiff's right to repair the pipe and to restore the service to his house.
The act of the defendants in cutting off the pipes and plugging them might have constituted a technical interference with the plaintiff's right, and entitled him to recover damages therefor in an appropriate action if it did not conclusively appear that the defendant's act was within its legal right. The plaintiff testified that when the pipes thawed out in the spring, the water did not run to his house because the pipes were split between it and the spring, so that the water came out of the ground and flooded back upon a neighbor's house and that the defendant thereupon caused it to be cut off and plugged. When interrogated as to his plan to restore the system himself, the plaintiff stated that he "wasn't going to do anything."  The pipe was the property of the defendant subject only to the plaintiff's easement to utilize it as a conduit to convey water from the spring to his house. The defendant had no occasion to repair the pipe, and was responsible to third parties for the negligent maintenance of the system. The pipe was cut and plugged, not to prevent the water running to the plaintiff's house, but to prevent its creating a nuisance. It thus conclusively appears that defendant's act was a reasonable and justifiable expedient in the rightful management of its property.
Exceptions overruled.
PLUMMER, J., was absent: the others concurred. *Page 83